Mr. Justice Sheldon delivered the opinion of the Court: This ivas an action for slander, wherein a verdict and judgment Avere rendered for the defendant. • The only reason urged for a reversal of the judgment is, that the verdict is against the evidence. The general rule is, that in penal actions, and in actions for a libel or defamation, and other actions vindictive in their nature, a hbav trial will not be granted merely because the verdict is against the Aveight of evidence. Jarvis v. Hathaway, 3 Johns. 180; Rundell v. Butler, 10 Wend. 119; Townshend on Slander, 494-5, 2d ed. The case before us Aras not one of an aggravated character, and Ave see no cause why the general rule should not be applied. The judgment will be affirmed. Judgment affirmed.